Case 19-12809-JKS              Doc 478       Filed 04/18/19 Entered 04/18/19 10:32:03                             Desc Main
                                            Document     Page 1 of 11


    UNITED STATES BANKRUPTCY COURT
    FOR THE DISTRICT OF NEW JERSEY
      Caption in compliance with D.N.J. LBR 9004-1
                                                                                            Order Filed on April 18, 2019 by
    GIBBONS P.C.                                                                             Clerk U.S. Bankruptcy Court
                                                                                                District of New Jersey
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com
    Counsel to the Debtors
    and Debtors-in-Possession


    In re:                                                         Chapter 11
    NEW ENGLAND MOTOR FREIGHT, INC.,                               Case No. 19-12809 (JKS)
    et al.,                                                        (Jointly Administered)
                  Debtors. 1

                                AMENDED
    ORDER (I) AUTHORIZING THE REJECTION OF CERTAIN UNEXPIRED LEASES
         OF NON-RESIDENTIAL REAL PROPERTY, (II) AUTHORIZING THE
    ABANDONMENT OF RELATED PROPERTY, (III) ESTABLISHING A CLAIMS BAR
          DATE, AS APPLICABLE, AND (IV) GRANTING RELATED RELIEF

          The relief set forth on the following pages, numbered two (2) through and including five

(5), is hereby ORDERED.




    DATED: April 18, 2019




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777); Apex Logistics,
Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); MyJon, LLC (7305); Hollywood Avenue
Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).



                                                                                                     2723054.2 115719-100281
Case 19-12809-JKS             Doc 478       Filed 04/18/19 Entered 04/18/19 10:32:03                     Desc Main
                                           Document     Page 2 of 11
Page:           2
Debtors:        New England Motor Freight, Inc., et al.
Case No.:       19-12809 (JKS)
Caption:        Order (I) Authorizing the Rejection of Certain Unexpired Leases of Non-Residential
                Real Property, (II) Authorizing the Abandonment of Related Property, (III)
                Establishing a Claims Bar Date, as Applicable, and (IV) Granting Related Relief

            Upon the Motion2 of the Debtors in the above-captioned Chapter 11 Cases seeking,

    pursuant to sections 105(a), 365(a), and 554 of the Bankruptcy Code and rule 6006 and 6007 of

    the Federal Rules of Bankruptcy Procedure, the entry of an order (i) authorizing the Debtors’

    rejection of the unexpired leases of non-residential real property listed on Exhibit A attached

    hereto, (ii) authorizing the abandonment of Related Property, (iii) establishing a deadline to file

    proofs of claim, as applicable, and (iv) granting related relief; and the Court having determined

    that the relief sought in the Motion is in the best interest of the Debtors, their estates and creditors,

    and other parties-in-interest; and the Court having jurisdiction to consider the Motion and the

    relief requested therein; venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and

    1409; consideration of the Motion and the relief requested therein being a core proceeding

    pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice of the Motion

    has been given and that no other or further notice is necessary; and upon the record herein; and

    after due deliberation thereon; and good and sufficient cause appearing therefor;

            IT IS HEREBY ORDERED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       The Designated Leases listed on Exhibit A are, or shall be, deemed rejected

effective as of the Rejection Date indicated on Exhibit A.

           3.       The counterparties to the Designated Leases shall be prohibited from setting off or

otherwise using security deposits or other monetary deposits in their possession or control to

reduce their claim(s) against the Debtors without prior Court approval.


2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                                                              2723054.2 115719-100281
Case 19-12809-JKS        Doc 478     Filed 04/18/19 Entered 04/18/19 10:32:03               Desc Main
                                    Document     Page 3 of 11
Page:       3
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order (I) Authorizing the Rejection of Certain Unexpired Leases of Non-Residential
            Real Property, (II) Authorizing the Abandonment of Related Property, (III)
            Establishing a Claims Bar Date, as Applicable, and (IV) Granting Related Relief

       4.      Any party in interest that asserts a claim arising out of, or related to, the rejection

of Designated Leases and/or the removal or disposition of Related Property, must file a proof of

claim by the later of either: (i) the deadline established in these Chapter 11 Cases for the filing of

proofs of claim (“Claims Bar Date”) or (ii) sixty (60) days after the Rejection Date (the “Rejection

Bar Date” and together with the Claims Bar Date, the “Bar Date”). If such a claim is not filed by

the applicable Bar Date, said claim shall be barred from receiving any distribution in these Chapter

11 Cases.

       5.      Within 60 days after the Rejection Date, NEMF, in cooperation with the lessors for

the Designated Leases, shall cause the registrations of any aboveground or underground storage

tanks that NEMF owns and that have been registered with the Pennsylvania Department of

Environmental Protection (DEP) and are located at the properties covered by the Designated

Leases to the properties’ lessors. Otherwise, on or before 60 days after the Rejection Date, NEMF

shall permanently close any underground storage tanks, empty any above-ground storage tanks,

and provide any required notice of such action to the DEP, as required by 25 Pa. Code §§ 245.451,

245.452, 245.561, and 245.562. Nothing contained in this Order shall operate as a waiver or be

deemed in any way to limit or release any claims that any lessor may have for damages or other

relief against NEMF relating to underground or above ground storage tanks.

       6.      The rights of all parties, including the Debtors, to contest any and all claims arising

out of, or related to, the rejection by the Debtors of Designated Leases and/or the removal or

disposition of Related Property are fully preserved.




                                                                                 2723054.2 115719-100281
Case 19-12809-JKS         Doc 478    Filed 04/18/19 Entered 04/18/19 10:32:03                Desc Main
                                    Document     Page 4 of 11
Page:         4
Debtors:      New England Motor Freight, Inc., et al.
Case No.:     19-12809 (JKS)
Caption:      Order (I) Authorizing the Rejection of Certain Unexpired Leases of Non-Residential
              Real Property, (II) Authorizing the Abandonment of Related Property, (III)
              Establishing a Claims Bar Date, as Applicable, and (IV) Granting Related Relief

       7.        The Debtors are deemed to have abandoned the Related Property as of the

applicable Rejection Date. Moreover, the landlord of any premises subject to a Designated Lease

may, in their sole discretion and without further notice, dispose of such Related Property on or

after the applicable Rejection Date without liability to the Debtors or third parties and, to the extent

applicable, the automatic stay is modified to allow such disposition. The Debtors shall use

reasonable efforts to remove any leased Related Property from the premises subject to a Designated

Lease prior to the applicable Rejection Date.

        8.       The right of any party-in-interest to assert a claim against the Debtors’ estate for

 costs associated with the removal or disposition of Related Property is fully preserved; provided

 that any such claim must be filed by the applicable Bar Date; and provided further that the rights

 of all parties, including those of the Debtors, to contest any such claim are fully preserved.

        9.       The Debtors shall notify any party known by the Debtors to assert or hold an

 interest in the Related Property by service of this Order on such party.

        10.      The requirements set forth in Bankruptcy Rules 6006 and 6007 and Local Rule

 6007-1, are satisfied by the contents of the Motion or otherwise deemed waived.

        11.      Consistent with Bankruptcy Rule 6006(g), this Order constitutes a separate order

 with respect to each Designated Lease and the notice of rejection of such Designated Lease

 covered hereby.

        12.      The requirement set forth in Local Rule 9013-1(a)(3) that any motion or other

 request for relief be accompanied by a memorandum of law is hereby deemed satisfied by the

 contents of the Motion or otherwise waived.



                                                                                  2723054.2 115719-100281
Case 19-12809-JKS        Doc 478    Filed 04/18/19 Entered 04/18/19 10:32:03              Desc Main
                                   Document     Page 5 of 11
Page:        5
Debtors:     New England Motor Freight, Inc., et al.
Case No.:    19-12809 (JKS)
Caption:     Order (I) Authorizing the Rejection of Certain Unexpired Leases of Non-Residential
             Real Property, (II) Authorizing the Abandonment of Related Property, (III)
             Establishing a Claims Bar Date, as Applicable, and (IV) Granting Related Relief

       13.      The Debtors are authorized and empowered to take all actions necessary to

 implement the relief granted in this Order.

       14.      Notwithstanding any applicability of any of the Bankruptcy Rules, the terms and

 conditions of this Order shall be immediately effective and enforceable upon its entry.

       15.      The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.




                                                                               2723054.2 115719-100281
Case 19-12809-JKS   Doc 478    Filed 04/18/19 Entered 04/18/19 10:32:03     Desc Main
                              Document     Page 6 of 11




                     AMENDED EXHIBIT A




                                                                 2716676.1 115719-100281
   Case 19-12809-JKS           Doc 478    Filed 04/18/19 Entered 04/18/19 10:32:03               Desc Main
                                         Document     Page 7 of 11


                                                                               Name/Address
          Landlord Name                  Designated Lease           Related      for Related       Rejection
            & Address                        Location1             Property2       Property          Date
                                                                               (if applicable)

MERI PROPERTIES, LLC
c/o AMZ Management LLC                 475 Research Parkway
                                                                     TBD            TBD            3/15/2019
1-71 North Ave E                        Meriden, CT 06450
Elizabeth, NJ 07201
15 Middletown Ave. Corp.
c/o AMZ Management LLC                  15 Middletown Ave.
                                                                      NA             NA            3/15/2019
1-71 North Ave E                          North Haven, CT
Elizabeth, NJ 07201
Quest Workspaces
                                      515 North Flagler Drive
515 North Flagler Drive
                                            Suite P-300              TBD            TBD            3/15/2019
Suite P-300
                                     West Palm Beach, FL 33401
West Palm Beach, FL 33401
Caleast Nat, LLC
Attn: Amanda Longworth, Accts Rec
                                        2300 Landmeier Road
Bank of America                                                      TBD            TBD            4/15/2019
                                     Elk Grove Village, IL 60007
1808 Swift Dr Ste A
Oak Brook, IL 60523
RLF I-A SPE, LLC
Attn: Shannon Singleton               23348 West Eames Street
                                                                     TBD            TBD            3/31/2019
201 West St, Ste 200                    Channahon, IL 60410
Annapolis, MD 21401
Fort Wayne Terminal LLC
c/o AMZ Management LLC                   2532 Bremer Road
                                                                     TBD            TBD            3/15/2019
1-71 North Ave E                       Fort Wayne, IN 46803
Elizabeth, NJ 07201
Belmont & Indianapolis Terminal
Partnership                         1702 South Belmont Avenue
                                                                     TBD            TBD            3/31/2019
8463 Castlewood Drive                 Indianapolis, IN 46221
Indianapolis, IN 46250
NORTH RED TRUCK CORP
                                         90 Concord Street
c/o AMZ Management LLC                                                                               Upon
                                         North Reading, MA           TBD            TBD
1-71 North Ave E                                                                                   Surrender
                                            01864-2607
Elizabeth, NJ 07201
SPRINGFIELD TERMINAL CORP
c/o AMZ Management LLC                   1311 Union Street
                                                                     TBD            TBD            3/15/2019
1-71 North Ave E                       Springfield, MA 01089
Elizabeth, NJ 07201
3600 GEORGETOWN CORP
c/o AMZ Management LLC                   1508 John Avenue
                                                                     TBD            TBD            3/15/2019
1-71 North Ave E                        Baltimore, MD 21227
Elizabeth, NJ 07201
NORTHEAST Commerce Center I LLC
c/o AMZ Management LLC                     3 Center Drive                                            Upon
                                                                     TBD            TBD
1-71 North Ave E                     Northeast, MD 21901-2406                                      Surrender
Elizabeth, NJ 07201
16503 Hunters Green, LLC
Attn: Rachel                        16503 Hunters Green Parkway
                                                                     TBD            TBD            3/31/2019
P O Box 4217                           Hagerstown, MD 21740
Hagerstown, MD 21741-4217
   Case 19-12809-JKS               Doc 478    Filed 04/18/19 Entered 04/18/19 10:32:03                Desc Main
                                             Document     Page 8 of 11


                                                                                    Name/Address
           Landlord Name                     Designated Lease            Related      for Related       Rejection
             & Address                           Location1              Property2       Property          Date
                                                                                    (if applicable)

Perry Road, LLC
                                               34 Perry Road
c/o AMZ Management LLC
                                                Bangor, ME                 NA             NA            3/15/2019
1-71 North Ave E
Elizabeth, NJ 07201
Fair Terminal Corp.
c/o AMZ Management LLC                    7 Mansion Libby Road                                            Upon
                                                                          TBD            TBD
1-71 North Ave E                        Portland, ME 04074-8983                                         Surrender
Elizabeth, NJ 07201
CONCORD TERMINAL LLC
c/o AMZ Management LLC                       118 Hall Street
                                                                          TBD            TBD            3/15/2019
1-71 North Ave E                           Concord, NH 03301
Elizabeth, NJ 07201
NORTH AVENUE EAST, LLC
c/o AMZ Management LLC                    1-71 North Avenue East                                          Upon
                                                                          TBD            TBD
1-71 North Ave E                         Elizabeth, NJ 07201-2958                                       Surrender
Elizabeth, NJ 07201
UNITED EXPRESS LINES INC.
c/o AMZ Management LLC                     1618 Union Avenue                                              Upon
                                                                          TBD            TBD
1-71 North Ave E                          Pennsauken, NJ 08110                                          Surrender
Elizabeth, NJ 07201
HOLLYWOOD CORP
c/o AMZ Management LLC                    310 Hollywood Avenue                                            Upon
                                                                          TBD            TBD
1-71 North Ave E                      South Plainfield, NJ 07080-4202                                   Surrender
Elizabeth, NJ 07201
Nancy SB Corp
c/o AMZ Management LLC                       4315 Albany Street
                                                                          TBD            TBD            3/15/2019
1-71 North Ave E                             Colonie, NY 12205
Elizabeth, NJ 07201
Thru View, LLC
c/o AMZ Management LLC                       38 Old Karner Road
                                                                          TBD            TBD            3/15/2019
1-71 North Ave E                                 Colonie, NY
Elizabeth, NJ 07201
Babco LLC
c/o AMZ Management LLC                       159 Eads Street
                                                                          TBD            TBD            3/15/2019
1-71 North Ave E                             West Babylon, NY
Elizabeth, NJ 07201
OLD BETH LLC
c/o AMZ Management LLC                      1 Imperatore Drive
                                                                          TBD            TBD            3/15/2019
1-71 North Ave E                           Bethpage, NY 11804
Elizabeth, NJ 07201
William L. Ecker and Terry Ecker
Claims Office                               5302 Wheeler Road                                             Upon
                                                                          TBD            TBD
5322 Wheeler Rd                                 Jordan, NY                                              Surrender
Jordan, NY 13080
ZACH CORP
c/o AMZ Management LLC                    91 Sulfur Springs Road
                                                                          TBD            TBD            3/15/2019
1-71 North Ave E                            Owego, NY 13827
Elizabeth, NJ 07201
   Case 19-12809-JKS       Doc 478    Filed 04/18/19 Entered 04/18/19 10:32:03               Desc Main
                                     Document     Page 9 of 11


                                                                           Name/Address
          Landlord Name              Designated Lease           Related      for Related       Rejection
            & Address                    Location1             Property2       Property          Date
                                                                           (if applicable)

JON S. CORP
c/o AMZ Management LLC         410 Grand Island Boulevard                                        Upon
                                                                 TBD            TBD
1-71 North Ave E               Tonawanda, NY 14150-6505                                        Surrender
Elizabeth, NJ 07201
ORANGE TRUCK CORP
c/o AMZ Management LLC           194 Neelytown Road                                              Upon
                                                                 TBD            TBD
1-71 North Ave E              Montgomery, NY 12549-2821                                        Surrender
Elizabeth, NJ 07201
MERCOHEN CORP
c/o AMZ Management LLC              50 Louise Street
                                                                 TBD            TBD            3/15/2019
1-71 North Ave E                  Rochester, NY 14606
Elizabeth, NJ 07201
6867 Schuyler Road LLC
c/o AMZ Management LLC            68-67 Schuyler Road
                                                                 TBD            TBD            3/15/2019
1-71 North Ave E                   Dewitt, NY 13457
Elizabeth, NJ 07201
SCHUYLER ROAD CORP
c/o AMZ Management LLC            7201 Schuyler Road
                                                                 TBD            TBD            3/15/2019
1-71 North Ave E                East Syracuse, NY 13057
Elizabeth, NJ 07201
Clermont Holdings, LLC
                                 2500 Commerce Blvd.
901 Adams Crossing                                               TBD            TBD            3/31/2019
                                 Cincinnati, OH 45241
Cincinnati, OH 45202
Seabreeze North Corp
P O Box 535                   3024 Brecksville Road, Suite A
                                                                 TBD            TBD            3/31/2019
2958 Brecksville Rd               Richfield, OH 44286
Richfield, OH 44286-0535
COLUMBUS TERMINAL LLC
c/o AMZ Management LLC           1700 Georgesville Road                                          Upon
                                                                 TBD            TBD
1-71 North Ave E               Columbus, OH 43228-3620                                         Surrender
Elizabeth, NJ 07201
TOLEDO TERMINAL LLC
c/o AMZ Management LLC           1260 Matzinger Road                                             Upon
                                                                 TBD            TBD
1-71 North Ave E                Toledo, OH 43612-3849                                          Surrender
Elizabeth, NJ 07201
Camphill Terminal LLC
c/o AMZ Management LLC            2875 Appleton Street                                           Upon
                                                                  NA             NA
1-71 North Ave E                  Camp Hill, PA 17011                                          Surrender
Elizabeth, NJ 07201
AMERACH LP
c/o AMZ Management LLC           2800 Appleton Street                                            Upon
                                                                 TBD            TBD
1-71 North Ave E               Camp Hill, PA 17011-8001                                        Surrender
Elizabeth, NJ 07201
Work Street, LLC
c/o AMZ Management LLC          2550 South Work Street
                                                                 TBD            TBD            3/15/2019
1-71 North Ave E                  Falconer, NY 14733
Elizabeth, NJ 07201
LEHCO LP
c/o AMZ Management LLC            457 Mahoning Drive                                             Upon
                                                                 TBD            TBD
1-71 North Ave E               Lehighton, PA 18235-9701                                        Surrender
Elizabeth, NJ 07201
   Case 19-12809-JKS             Doc 478    Filed 04/18/19 Entered 04/18/19 10:32:03               Desc Main
                                           Document     Page 10 of 11


                                                                                 Name/Address
           Landlord Name                   Designated Lease           Related      for Related       Rejection
             & Address                         Location1             Property2       Property          Date
                                                                                 (if applicable)

12731 RTE. 30 CORP
c/o AMZ Management LLC                  12731 Route 30 West
                                                                       TBD            TBD            3/15/2019
1-71 North Ave E                          Irwin, PA 15642
Elizabeth, NJ 07201
North Turbo Corp.
                                     RD #1 (Parcel 00-008-024A)
c/o AMZ Management LLC
                                        Town of Watsontown             TBD            TBD            3/15/2019
1-71 North Ave E
                                      Township of Delaware, PA
Elizabeth, NJ 07201
MILTON PROPERTIES LP
c/o AMZ Management LLC                     110 Sodom Road
                                                                       TBD            TBD            3/15/2019
1-71 North Ave E                           Milton, PA 17847
Elizabeth, NJ 07201
D M Express                                  Puerto Rico
URB GARDEN HILLS                    Centro Mercantil Internacional
                                                                       TBD            TBD            3/31/2019
CALLE MEADOW LANE A5                        EDIF 5 Local 1
Guaynabo, PR 00966                    Guaynabo, PR 00966-3919
55 DELTA LLC
c/o AMZ Management LLC              400 Division Street (Lot 0337)
                                                                       TBD            TBD            3/15/2019
1-71 North Ave E                        Pawtucket, RI 02860
Elizabeth, NJ 07201
55 DELTA LLC
c/o AMZ Management LLC              466 Division Street (Lot 0705)
                                                                       TBD            TBD            3/15/2019
1-71 North Ave E                        Pawtucket, RI 02860
Elizabeth, NJ 07201
55 DELTA LLC
c/o AMZ Management LLC                55 Delta Drive (Lot 0344)
                                                                       TBD            TBD            3/15/2019
1-71 North Ave E                        Pawtucket, RI 02860
Elizabeth, NJ 07201
345 Walcott Street, LLC
c/o AMZ Management LLC                      345 Walcott St
                                                                       TBD            TBD            3/15/2019
1-71 North Ave E                            Pawtucket, RI
Elizabeth, NJ 07201
Jafray Realty Inc.
c/o Pascal Service Corporation             51 Delta Drive
                                                                        NA             NA            3/31/2019
51 Delta Drive                          Pawtucket, RI 02860
Pawtucket, RI 02860
RICHMOND TERMINAL LLC
c/o AMZ Management LLC              6110 Jefferson Davis Highway
                                                                       TBD            TBD            3/15/2019
1-71 North Ave E                       Richmond, VA 23234
Elizabeth, NJ 07201
MG Roanoke/Plantation LLC
                                      1919 Plantation Road NE
5607 Grove St                                                          TBD            TBD            3/31/2019
                                        Roanoke, VA 24012
Richmond, VA 23226
Burmont LLC
c/o AMZ Management LLC                1087 Avenue D Extension
                                                                       TBD            TBD            3/15/2019
1-71 North Ave E                        Williston, VT 05495
Elizabeth, NJ 07201
     Case 19-12809-JKS              Doc 478      Filed 04/18/19 Entered 04/18/19 10:32:03                       Desc Main
                                                Document     Page 11 of 11


                                                                                             Name/Address
             Landlord Name                      Designated Lease             Related           for Related          Rejection
               & Address                            Location1               Property2            Property             Date
                                                                                             (if applicable)

PCG, Inc
Attn: Pat Graney                               500 River East Drive
                                                                               TBD                 TBD              3/31/2019
412 Tennessee Ave                               Belle, WV 25015
Charleston, WV 25302

1.
     Shaded Designated Leases indicates an Auction Location.
2.
     Related Property being abandoned by the Debtors may include property in which a third-party has an interest.
